Citation Nr: 1737742	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-27 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a substantive appeal dated January 5, 2006, and received by the RO on January 11, 2006, was timely.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the right leg, and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the left leg, and if so whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for numbness of the left arm, and if so whether service connection is warranted. 

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

6.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot. 

7.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

8.  Entitlement to a rating in excess of 40 percent for lumbar disc herniation.

9.  Entitlement to an effective date earlier than December 12, 2007, for service connection for major depressive disorder. 

10.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder prior to September 4, 2014.  

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2006, September 2007, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2016 on the issues of "increased ratings for the cervical and lumbar spine disability, increased rating for right and left foot hallux valgus disability, and then service connection claimed for hypertension, a left arm nerve disability and left and right leg nerve impairment."  See February 2016 Board Hearing Transcript at p. 2.  A transcript of the hearing is associated with the claims file.

The appeal was previously before the Board in April 2016, at which time it was remanded for additional development.  In the body of the remand, the Board noted that, "[i]n October 2014, the Veteran filed a timely notice of disagreement with the initial rating and effective date for service connection to include consideration of a total rating based on individual unemployability (TDIU)."  (Emphasis added).  Inasmuch as the issue of entitlement to TDIU was not expressly adjudicated in the November 2016 Statement of the Case that considered the Veteran's increased rating claim for major depressive disorder (it was only addressed in a July 2016 rating decision), it is an issue that has been raised by the record in conjunction with the appeal.  Additionally, the Veteran's representative essentially argued that it was improper for the RO to consider the issue in a rating decision and not as part of the appellate issues addressed in the Statement of the Case.  See e.g. August 2017 Representative Statement at p. 38, 40. Accordingly, per Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter is hereby considered part and parcel of the claim for benefits for the underlying disability and, for clarification purposes, is listed as a separate issue on the first page of this decision.

The April 2016 Board remand also explained that "[a]lthough the RO suggested in a May 2007 notice that claims for service connection for hypertension . . . were pending, the RO did not address these claims in the September 2007 decision because the Veteran, through his representative, had withdrawn the claims in writing in May 2006."  Thus, the issue of service connection for hypertension was not deemed to be in appellate status.  

However, the April 2016 Board remand also referred several unadjudicated issues to the Agency of Original Jurisdiction (AOJ), including the referred issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension and the referred issues of entitlement to service connection for headaches.  Although some of the previously referred issues were addressed in subsequent decisions, these two issues (the claim to reopen hypertension and the claim for service connection for headaches) do not appear to have been addressed by the AOJ to date and are hereby again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, another remand is warranted for further development on the appellate issues.

I.  Videoconference Hearing

First, the Board notes that several issues initially remanded by the Board in April 2016 for issuance of a Statement of the Case per Manlincon v. West, 12 Vet. App. 238 (1999), were timely appealed through the Veteran's VA Form 9 of January 2017.   On the VA Form 9, the Veteran expressly noted his desire for a hearing before the Board via videoconference.  Of the issues addressed in the November 2016 Statement of the Case, the previous February 2016 Board hearing previously addressed the issue of entitlement to an increased rating for the lumbar spine disability, despite the fact that this issue had not been perfected for appeal at that time.  See February 2016 Board Hearing Transcript at p. 2 (specifically listing the lumbar spine issue as an issue to be addressed at the hearing, which was further discussed in detail).  However, the Veteran and his representative have not been afforded an opportunity to voice their specific arguments and contentions before a Board member on the remaining issues of an increased rating for major depressive disorder, the effective date for service connection of major depressive disorder, or the timeliness of a substantive appeal received January 11, 2006, even though the Veteran mentioned concerns regarding these issues during the hearing and the Board subsequently remanded for a Statement of the Case be issued to address them.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also
38 U.S.C.A. § 7107 (West 2016) (pertaining specifically to hearings before the Board).  Accordingly, because the Agency of original Jurisdiction (AOJ) schedules video-conference hearings, a remand of the appeal is warranted so that the Veteran may be afforded a video-conference hearing in accordance with his expressed desire with regard to the issues of an increased rating for major depressive disorder and the inferred issue of entitlement to TDIU, the effective date for service connection of major depressive disorder, and the timeliness of a substantive appeal received January 11, 2006.  
 
[As the Board's previous remand explained, the timeliness-of-appeal issue's "determination affects the finality of the July 2004 rating decision, which in turn determines the period for consideration of effective dates and increased ratings and the imposition of the requirement for new and material evidence to reopen service connection claims, a higher evidence standard."  Thus, the affected issues must be deferred pending adjudication of whether the Veteran's substantive appeal was timely filed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).]

II.  Outstanding VA Vocational, Rehabilitation, and Employment Records

Finally, the Board notes that there is a pending scanning banner in VBMS indicating that VA Vocational, Rehabilitation, and Education (VR&E) records are in queue to be downloaded to VBMS.  As the Veteran's represented has referenced these VR&E documents in argument on several occasions in support of the current appeal, they are deemed potentially relevant.  See e.g., August 2017 Representative statement at p. 40 ("the vocational rehabilitation counselor for the VA issued a nonfeasible for employment letter"); see also Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  As such, these records should be obtained on remand and reviewed by the AOJ in the first instance to preserve his procedural right to "one review on appeal."   See 38 U.S.C.A. 
§ 7104(a); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should obtain VA VR&E records relating to the Veteran.

2.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge in accordance with his January 2017 VA Form 9 for the following issues perfected on appeal since the previous remand: 
 (1) whether a substantive appeal dated January 5, 2006, and received by the RO on January 11, 2006, was timely; (2) entitlement to an effective date earlier than December 12, 2007, for service connection for major depressive disorder; (3) entitlement to an initial rating in excess of 50 percent for major depressive disorder prior to September 4, 2014; and (4) entitlement to TDIU (deemed part and parcel of the increased rating claim for major depressive disorder).  [The Board notes that the issue of entitlement to an increased rating for the lumbar spine was an issue identified and addressed in the February 2016 hearing held by the undersigned.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







